EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Holthus on July 26, 2022.

The application has been amended as follows:
IN THE CLAIMS:
Cancel Claims 6-13.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Initially, the examiner makes of record that previous withdrawn claims 14-17 have been rejoined.
Pujol et al, U.S. Patent No. 5,403,509, discloses a detergent composition comprising a mixture of mono-, di-, and tri-ester nonionic compounds of formula (I), wherein the ratio of mono-, di-, and tri-ester nonionic compounds is 46-90/9-30/1-15, wherein B is a hydrogen atom or a -C(O)-R group, and R is a C6-22 alkyl group, and a nonionic compound of formula (II), wherein R’ is hydrogen or methyl, p, n, and m have a value between 0-40, (p+n+m)= 2-100, preferably 9-19, and the ratio of compounds represented by formula (I) to the compound of formula (II) is 3 to 0.33 (see abstract, col. 2, line 39-col. 3, line 23, and col. 9, lines 1-50).  Specifically, note Examples 1-2 and Tables 1-4.  However, patentee differs from applicant in that Pujol et al does not teach or suggest in general a detergent composition comprising a mixture of mono-, di-, and tri-ester nonionic compounds of formulae (I)-(III) and a nonionic compound of formula (IV), wherein the weight ratio of the compounds represented by formulae (I)-(III) to the nonionic compound of formula (IV) is 3.5:1 to 27:1, as required by applicant in the instant claims.
	Accordingly, the claims viewed as a whole would not have been obvious to one of ordinary skill in the art at the time of the invention after viewing the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
July 26, 2022